Case 5:16-md-02752-LHK Document 380-1 Filed 06/26/19 Page 1 of 9




                 Exhibit 1
            Case 5:16-md-02752-LHK Document 380-1 Filed 06/26/19 Page 2 of 9

                                      ARNOLD LAW FIRM
           Name                       Rate                 Title          Date of Admittance
Watson, Joshua                             $450.00 Partner               12/2/2005
Ajbajoh, Rosan                             $300.00 Associate             12/1/2017
                    TOTALS:

                                      BOTTINI & BOTTINI
            Name                      Rate                 Title          Date of Admittance
Ammirati, Stephanie                        $380.00 Paralegal             N/A
Bottini, Francis                           $850.00 Firm Lead Partner     2/7/1995
Chang, Albert                              $800.00 Partner               5/13/2015
Hipper, Todd                               $350.00 Contract Attorney     11/4/2010
Kolesnikov, Yury                           $550.00 Associate             2/5/2013
                  TOTALS:

                               BRONSTEIN GEWIRTZ & GROSSMAN
           Name                       Rate                Title          Date of Admittance
                                           $350.00
Bronstein, Peretz                                  Member/Partner        8/1/1986
                                           $900.00
                                           $350.00
Yiftach, Shimon                                    Of Counsel            6/29/2011
                                           $450.00
                    TOTALS:

                                       CAPSTONE LAW
            Name                      Rate                 Title          Date of Admittance
Pike, Bevin Allen                          $595.00 Senior Counsel        12/4/2002
Lurie, Jordan                              $725.00 Fmr. Of Counsel       12/14/1987
Cirsch, Lee                                $595.00 Fmr. Senior Counsel   12/3/2003
Monesi, Trisha                             $295.00 Associate             6/2/2015
                    TOTALS:

                                       CARLSON LYNCH
           Name                       Rate                 Title          Date of Admittance
Pollock Avery, Elizabeth                   $350.00 Associate             11/1/2012
                     TOTALS:

                                   CARNEY BATES PULLIAM
             Name                    Rate                 Title           Date of Admittance
Craig, Justin                             $350.00 Associate              9/1/2014
                    TOTALS:




                                                        1
                 Case 5:16-md-02752-LHK Document 380-1 Filed 06/26/19 Page 3 of 9

                                       CASEY GERRY
            Name                     Rate                 Title       Date of Admittance
                                          $350.00
Behan, Wendy                                      Partner             12/9/1998
                                          $800.00
Blatt, Gayle                              $900.00 Firm Lead Partner   12/30/1985
Casey, David                              $900.00 Partner             12/18/1974
                                          $350.00
Del Castillo, Ana                                 Associate           2/1/2010
                                          $450.00
Guerra, Camille                           $550.00 Associate           2008
                                          $350.00
Jagir, Jessica                                    Associate           6/1/2011
                                          $450.00
Litney, Ethan                             $350.00 Associate           1/15/2014
Ratajesak, Vicki                          $215.00 Paralegal           N/A
                                          $350.00
Robinson, Jeremy                                  Partner             6/5/1997
                                          $800.00
Sinning, Nancy                            $215.00 Paralegal           N/A
Williams, Alyssa                          $350.00 Associate           11/14/2016
                     TOTALS:

                                GLANCY PRONGAY & MURRAY
            Name                    Rate                 Title         Date of Admittance
Fort, Olga                               $350.00 Of Counsel           2005
Ghosh, Paramita                          $350.00 Of Counsel           2001
Johnston, Gary                           $350.00 Of Counsel           1979
                                         $350.00
Murray, Brian                                    Partner              12/7/1990
                                         $850.00
Phyo, Eugene                             $350.00 Of Counsel           2002
Spencer, Garth                           $450.00 Associate            2012
                      TOTALS:


                                JEEVES MANDEL LAW GROUP
             Name                    Rate                 Title       Date of Admittance
Price, C. Jeffrey                         $375.00 Associate
                                          $350.00
Mandel, Roger                                     Firm Lead Partner   4/7/1987
                                          $750.00
Gratt, Stephanie                          $125.00 Paralegal           N/A
                      TOTALS:




                                                      2
             Case 5:16-md-02752-LHK Document 380-1 Filed 06/26/19 Page 4 of 9

                                  LABATON SUCHAROW
           Name                     Rate                  Title      Date of Admittance
Auer, Stacy                              $325.00 Paralegal          N/A
Bernstein, Joel                          $900.00 Partner            1976
                                         $600.00
Rhodes, Corban                           $650.00 Of Counsel         2008
                                         $675.00
Crowley, M.                              $435.00 Investigator       N/A
Sczesnik, Gregory                        $350.00 Staff Attorney     2000
Kamhi, Ross                              $450.00 Associate          2012
Molloy, Matthew                          $325.00 Paralegal          N/A
Mehringer, L.                            $325.00 Paralegal          N/A
Pontrelli, J.                            $495.00 Investigator       N/A
Schochet, Ira                            $900.00 Partner            1985
Stocker, M.                              $850.00 Partner            1995
Viczian, R.                              $325.00 Paralegal          N/A
Wroblewski, R.                           $425.00 Investigator       N/A
                    TOTALS:

                         LAW OFFICES OF ALEXANDER M. SCHACK
           Name                   Rate                 Title         Date of Admittance
Schack, Alexander                      $900.00 Partner              12/1/1981
Parson, Angela                         $350.00 Associate            12/4/2002
Bennett, Joan                          $250.00 Paralegal            N/A
                                       $350.00
Serino, Natasha                                Associate            11/30/2012
                                       $450.00
Nocon, Shannon                         $350.00 Associate            11/27/2017
                    TOTALS:

                          LAW OFFICE OF JEAN SUTTON MARTIN
             Name                 Rate                 Title         Date of Admittance
Viorel, Aileen                         $200.00 Staff/Project Atty   1998
Martin, Jean                           $750.00 Partner              2000
                    TOTALS:




                                                     3
               Case 5:16-md-02752-LHK Document 380-1 Filed 06/26/19 Page 5 of 9

                                LOCKRIDGE GRINDAL NAUEN
            Name                    Rate                 Title         Date of Admittance
Riebel, Karen                            $850.00 Firm Lead Partner    1991
                                         $900.00
Lockridge, Richard                               Partner              1976
                                         $925.00
Baxter-Kauf, Kate                        $450.00 Associate            2011
                                         $200.00
Johnson, Carey                                   Paralegal            N/A
                                         $275.00
Bohman, Rachel                           $350.00 Staff/Project Atty   2017
                                         $350.00
Myers, Gregory                                   Partner              1998
                                         $800.00
                                         $550.00
Clark, Brian                                     Partner              2009
                                         $600.00
                                         $150.00
Raak, Amber                                      Paralegal            N/A
                                         $225.00
Marttila, Kristen                        $525.00 Associate            2005
                                         $350.00
Saufley, Jacob                           $445.00 Associate            2012
                                         $450.00
                                         $785.00
Vanselow, Michael                                Of Counsel           1983
                                         $810.00
Wagner, Arielle                          $350.00 Associate            2016
Horning Nygren, Anna                     $600.00 Partner              2006
Linsk, Rick                              $550.00 Associate            2008
Van Dyke, Megan                          $350.00 Staff/Project Atty   2012
                                         $450.00
Wells, Devona                                    Associate            2011
                                         $500.00
Kokoszka, Katarzyna                      $200.00 Staff/Project Atty   N/A
                      TOTALS:

                                     LOCKS LAW FIRM
           Name                      Rate                 Title        Date of Admittance
Barry, James                              $550.00 Associate           2008
bhuta, Neel                               $350.00 Associate           2012
                      TOTALS:




                                                      4
             Case 5:16-md-02752-LHK Document 380-1 Filed 06/26/19 Page 6 of 9

                                    MILBERG
            Name                Rate                 Title         Date of Admittance
Andrejkovics, Paul                   $850.00 Of Counsel           1992
Azar, David                          $800.00 Partner              1999
Bomzer, Cindy                        $325.00 Paralegal            N/A
Clark, Melissa                       $550.00 Associate            2008
                                     $350.00
Czeisler, Jennifer                           Senior Counsel       1999
                                     $800.00
Hughes, John                         $350.00 Associate            2012
Joseph, Jason                        $325.00 Paralegal            N/A
Kelston, Henry                       $850.00 Partner              1979
Kupillas, Matthew                    $850.00 Partner              1994
Petrick, Michelle                    $475.00 Investigator         N/A
Rado, Andrei                         $800.00 Partner              2000
                                     $350.00
Schuyler, Christopher                        Associate            2011
                                     $550.00
Slidder, Charles                     $600.00 Senior Counsel       2009
Tadler, Ariana                       $875.00 Firm Lead Partner    1992
Thompson, Chris                      $325.00 Investigator         N/A
Velazquez, Ray                       $300.00 Document Clerk       N/A
                     TOTALS:

                               MORGAN & MORGAN
            Name                Rate                 Title        Date of Admittance
                                     $350.00
Mirabole, Angela                             Associate            2003
                                     $717.00
Reign, David                         $300.00 Investigator         N/A
Lockwood, Emily                      $150.00 Paralegal            N/A
Martin, Jean                         $864.00 Associate            1998
                                     $150.00
Cabezas, Jennifer                            Paralegal            N/A
                                     $196.00
                                     $900.00
Yanchunis, John                              Firm Lead Partner    1981
                                     $950.00
Cohen, Jonathan                      $717.00 Partner              2006
Walters, Lee                         $300.00 Investigator         N/A
Valladares, Marcio                   $864.00 Associate            1993
Glassman, Marisa                     $636.00 Partner              2009
                                     $450.00
Barthle, Patrick                             Partner              2012
                                     $636.00
Chumbris, Stephen                    $350.00 Staff/Project Atty   2011
Brown, Brian                         $350.00 Staff/Project Atty   1992
McGee, Ryan                          $636.00 Partner              2009
                     TOTALS:




                                                  5
           Case 5:16-md-02752-LHK Document 380-1 Filed 06/26/19 Page 7 of 9

                            RAM OLSON/ROBINS KAPLAN
           Name                 Rate                 Title    Date of Admittance
Blum, David                          $185.00 Paralegal       N/A
Malone, Matt                         $500.00 Associate       12/5/2002
Ram, Michael                         $800.00 Partner         12/3/1982
                                     $400.00
Brown, Susan                                 Associate       4/22/2013
                                     $500.00
                  TOTALS:




                                                  6
               Case 5:16-md-02752-LHK Document 380-1 Filed 06/26/19 Page 8 of 9

                                ROBBINS GELLER RUDMAN & DOWD
            Name                       Rate                 Title        Date of Admittance
                                            $600.00
Alperstein, Jason                           $700.00 Partner              4/16/2009
                                            $750.00
                                            $350.00
Antullis, Dorothy                           $550.00 Associate            10/26/2004
                                            $570.00
Bays, Lea                                   $510.00 Of Counsel           7/1/2008
                                            $175.00
Beall, Bradley                                      Associate            9/24/2018
                                            $350.00
Bell, Angela                                $275.00 Paralegal            N/A
Brandon, Kelley                             $250.00 Investigator         N/A
Brenner, Michael                            $175.00 Staff/Project Atty
Carey, Timothy                              $350.00 Staff/Project Atty   11/5/2009
Cummings, Scott                             $350.00 Staff/Project Atty   9/20/2016
                                            $780.00
                                            $850.00
Davidson, Stuart                                    Firm Lead Partner    9/26/1996
                                            $875.00
                                            $925.00
                                            $350.00
Davis, Alina                                        Associate            12/19/1994
                                            $550.00
Dearman, Mark                               $825.00 Partner              9/28/1993
Geller, Paul                                $850.00 Partner              9/30/1993
Hall, David                                 $450.00 Associate            12/27/2010
                                            $280.00
Hanson, Katina                                      Paralegal            N/A
                                            $300.00
Herman, John                                $845.00 Partner              7/10/1992
Kosches, Jon                                $350.00 Staff/Project Atty   1/27/1999
Luedeke, Erik                               $550.00 Associate            6/1/2007
Marenco, Ricardo                            $450.00 Associate            10/3/2014
Milliron, Christine                         $375.00 Paralegal            N/A
Navarrete, Ivania                           $295.00 Paralegal            N/A
Nielsen, Lee                                $295.00 Paralegal            N/A
                                            $900.00
Pintar, Theodore                                    Partner              12/14/1987
                                            $990.00
                                            $295.00
Puerto, Patricia                                    Paralegal            N/A
                                            $325.00
Robbins, Darren                             $850.00 Partner              12/30/1993
Roelen, Scott                               $295.00 Investigator         N/A
Sellar, Kevin                               $350.00 Staff/Project Atty   9/24/2016
Vanore, Deborah                             $295.00 Paralegal            N/A
Walton, David                               $850.00 Partner              12/8/1993
Weas, Amylu                                 $100.00 Investigator         N/A
Wilens, Douglas                             $850.00 Partner              5/10/1996
Williams, Shawn                             $850.00 Partner              5/29/1996
                                            $295.00
Williams, Susan                                     Paralegal            N/A
                                            $325.00
Wood, Greg                                  $100.00 Investigator         N/A
                      TOTALS:


                                                         7
               Case 5:16-md-02752-LHK Document 380-1 Filed 06/26/19 Page 9 of 9


                                  ROBERT SHELIST
           Name                  Rate                 Title       Date of Admittance
                                      $350.00
Robert Shelist                                Firm Lead Partner   5/13/1988
                                      $900.00
                    TOTALS:

                               STULL STULL & BRODY
            Name                 Rate                 Title        Date of Admittance
Bishop, Patrice                       $850.00 Associate           1996
D'Agnenica, Jason                     $350.00 Associate           2003
Harrigan, Paul                        $295.00 Paralegal           N/A
Longman, Howard                       $900.00 Associate           1982
Slyne, Patrick                        $850.00 Associate           1990
                    TOTALS:

                               TSIMPEDES LAW FIRM
          Name                   Rate                Title         Date of Admittance
Athan Tsimpedes                       $450.00 Of Counsel          1999
                    TOTALS:

                                    ZAERI TABB
           Name                  Rate                 Title       Date of Admittance
                                      $350.00
                                                                  CA 06/04/2001
Deval Zaveri                          $800.00 Firm Lead Partner
                                                                  GA 11/10/1997
                                      $850.00
                                                                  CA 08/09/2000
                                                Partner
James Tabb                            $800.00                     GA 05/21/1998
                    TOTALS:




                                                   8
